Order entered October 31, 2012




                                             In The
                                   Court of 3ppeato
                          jfiftb aigritt of Texag at           )11
                                                                 :
                                                                     affa5
                                      No. 05-12-00675-CV

                     LORENZO & GWENDOLYN-SPRATT, Appellants

                                                V.

                         ONE WEST BANK, FSB, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-15601

                                            ORDER
       The Court has before it appellee's October 19, 2012 motion to dismiss. The Court

ORDERS appellants to file a response to the motion within ten days of the date of this order. If

appellants do not do so, this appeal may be dismissed without further notice.




                                                      MOLLY F         NCIS
                                                      JUSTICE